                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MILTON WILLIAMS, on behalf of himself                             DATE FILED:
 and all others persons similarly situated,

                              Plaintiff,
                                                                  21-CV-513 (RA)
                         v.                                            ORDER
 NEH, INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On January 20, 2021, Plaintiff filed the complaint in this action. Dkt. 1. On January 21, 2021,

an electronic summons was issued. Dkt. 5. Pursuant to Federal Rule of Civil Procedure 4, Plaintiff had

until April 20 to serve process. Rule 4(m) provides that “[i]f a defendant is not served within 90 days

after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

the action without prejudice against that defendant or order that service be made within a specified time.”

See Fed. R. Civ. P. 4(m). However, “if the plaintiff shows good cause for the failure, the court must

extend the time for service for an appropriate period.” See id.

         Accordingly, no later than May 19, 2021, Plaintiff shall either file proof of service or a letter

explaining why an extension of time to serve process should be granted. Failure to do so will result in

dismissal of this action.

SO ORDERED.

Dated:      May 12, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
